Citation Nr: 0903572	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  02-12 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than May 29, 1998 
for the award of service connection for a schizoaffective 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1972 to 
October 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2000 and April 2001 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  Jurisdiction of his claim 
was recently transferred to the RO in Montgomery, Alabama.   

This case was remanded to the RO for further development in 
June 2004.  

On a February 2008 VA Form 9, the veteran requested a Travel 
Board hearing, but he cancelled that request in a January 
2009 statement.  See 38 C.F.R. § 20.704(e) (2007).  The 
hearing request is therefore considered withdrawn.  

The veteran also submitted a notice of disagreement (NOD) 
with the RO's denial of his claims for an increased rating 
beyond 70 percent for his schizoaffective disorder and an 
earlier effective date for the award of a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.  But after receiving a 
statement of the case (SOC) concerning those additional 
claims in June 2008, he did not perfect his appeal of those 
claims by then filing a timely substantive appeal (e.g., VA 
Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.200, 20.302(b) (2008).  So those 
claims are not before the Board, despite the veteran's 
representative indicating in the December 2008 Post-Remand 
Brief that these claims were still on appeal.   


FINDINGS OF FACT

1.  The RO denied the veteran's earliest claim for service 
connection for a psychiatric disorder in a November 1974 
rating decision.  The Board continued the denials in 
subsequent October 1980 and September 1986 Board decisions.  
Both the RO and Board notified the veteran of these denials.

2.  The veteran filed a subsequent informal claim for service 
connection for a psychiatric disorder received by the RO on 
September 25, 1986.  


CONCLUSION OF LAW

The criteria are met for an effective date of September 25, 
1986, but no earlier, for the award of service connection for 
a schizoaffective disorder.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 
3.155, 3.159, 3.160(c), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) expanded 
VA's duties to notify and assist veterans in developing their 
claims.  See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  VA is required to inform the 
veteran of the type of evidence needed to substantiate his 
claim, including apprising him of whose specific 
responsibility - his or VA's, it is for obtaining this 
supporting evidence.  Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).

Here, though, the VCAA arguably has no effect on this 
effective date appeal since it can be argued that resolution 
of this case is solely one of statutory interpretation such 
that the claim is barred as a matter of law.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); Smith v. Gober, 
14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 2002).  See, too, Sabonis 
v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 
2004).  

In any event, review of the claims file reveals compliance 
with the VCAA.  The duty to notify was accomplished by way of 
VCAA letters from the RO to the veteran dated in July 2004 
and March 2006, the latter of which is compliant with the 
recent case of Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

With regard to the content of VCAA notice, the effective date 
claim at issue stems from an initial rating assignment 
granted for a schizoaffective disorder in July 2000 and April 
2001 rating decisions.  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a NOD regarding an effective date, such 
as the case here, does not trigger additional section 5103(a) 
notice.  Indeed, the Court has determined that to hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) and 5103A and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.  Dingess at 491, 493, 500-501.

Subsequently, the Court clarified its holding in Dingess, 
indicating it was limited to situations where service 
connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once a NOD has been filed, only the notice requirements for 
rating decisions and SOCs described within 38 U.S.C. §§ 5104 
and 7105 control as to the further communications with the 
appellant, including as to what "evidence [is] necessary to 
establish a more favorable decision with respect to 
downstream elements ...."  Id.  

In any event, here, service connection for a schizoaffective 
disorder was granted and the disability rating and effective 
date assigned in July 2000 - so prior to November 9, 2000, 
such that no further notice was required per Dingess and 
Dunlap, supra.  In addition, here, the evidence does not show 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  In fact, the 
RO actually provided the veteran with downstream Dingess 
notice in March 2006 pertaining to effective date element of 
his claim.  The July 2004 letter also addressed what is 
required for an earlier effective date.  Further, after the 
veteran filed an NOD with regard to an earlier effective 
date, the additional notice requirements described within 
38 U.S.C. §§ 5104 and 7105 were met by the August 2002 SOC 
and June 2008 supplemental SOC (SSOC).  Specifically, these 
documents provided the veteran with a summary of the 
pertinent evidence as to his earlier effective date claim, a 
citation to the pertinent laws and regulations governing an 
earlier effective date, and a summary of the reasons and 
bases for the RO's decision to deny an earlier effective 
date.  Finally, throughout the course of the appeal, the 
veteran and his representative have maintained that earlier 
informal claims from 1986 and 1988 necessitate an earlier 
effective date.  As such, the veteran has actual knowledge of 
what is necessary to substantiate his claim (see Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim").  
Consequently, the veteran has not met his burden of 
establishing any prejudice as to notice provided for the 
downstream effective date element of his claim.     

As for the duty to assist, the RO has secured the veteran's 
service treatment records (STRs), relevant VA treatment 
records, and VA medical examinations and opinions.  The 
veteran has submitted personal statements, private medical 
evidence, and earlier hearing testimony.  In March 2006 and 
again in May 2008, the veteran indicated that no additional 
evidence remains outstanding.  The Board is also satisfied as 
to substantial compliance with its June 2004 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Thus, the RO has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.   



Governing Laws and Regulations for Effective Dates

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).  If a claim for 
disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 
(Fed. Cir. 2004).  Because the Chairman did not order 
reconsideration of the Board's decisions in October 1980 and 
September 1986, they are final.

The proper effective date for new and material evidence other 
than service treatment records received after a final 
disallowance is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The Court 
held, in Sears v. Principi, 16 Vet. App. 244, 248 (2002) 
that, "[t]he statutory framework simply does not allow for 
the Board to reach back to the date of the original claim as 
a possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim."

In order for the veteran to be awarded an effective date 
based on an earlier claim, he or she has to show CUE in the 
prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 
340 (1995).  The issue of CUE in a specific prior RO or Board 
decision has not been raised by the veteran and is not before 
the Board at this time.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is required to 
identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  But the Board is 
required to adjudicate all issues reasonably raised by a 
liberal reading of the appellant's substantive appeal, 
including all documents and oral testimony in the record 
prior to the Board's decision.  See Brannon v. West, 12 Vet. 
App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).)  

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The 
pending claims doctrine provides that a claim remains pending 
in the adjudication process-even for years-if VA fails to act 
on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  

Analysis

The veteran's claim to reopen service connection for a 
psychiatric disorder was received by the RO on May 29, 1998.  
The RO reopened his claim and granted service connection in 
the July 2000 rating decision on appeal.  A 70 percent rating 
was eventually assigned.  The RO established an effective 
date of May 29, 1998, the date of receipt of the claim to 
reopen.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 
3.400(r).  The grant of service connection was based on the 
May 2000 findings of Dr. T.S., MD., who dated the onset of 
the veteran's current schizoaffective disorder to his 
military service in 1974.  The veteran filed a September 2001 
NOD with the effective date assigned.  The appeal has now 
reached the Board.    

The veteran argues that he is entitled to service connection 
for a schizoaffective disorder earlier than May 29, 1998 
(date of reopened claim).  The veteran and his representative 
maintained several possibilities for earlier effective dates: 
(1) November 1974, based on the date he filed his original 
claim of service connection for a psychiatric disorder; (2) 
September 25, 1986, based on an earlier pending informal 
claim for a psychiatric disorder; or (3) November 4, 1988, 
based on an earlier pending informal claim for a psychiatric 
disorder.  See September 2001 NOD, April 2004 representative 
statement, and February 2008 VA Form 9, and December 2008 
Post-Remand Brief.  

The veteran was discharged from service in October 1974.  He 
filed a formal claim for service connection for an 
"emotional disturbance" in November 1974.  The RO initially 
denied service connection for an emotional disturbance in a 
November 1974 rating decision.  The veteran did not appeal.  
Subsequently, the veteran filed a claim to reopen in June 
1978, but in an April 1979 rating decision, his claim was 
again denied.  This decision was confirmed by the Board in 
October 1980.  The veteran again filed a claim to reopen in 
January 1985.  The appeal reached the Board, which again in 
September 1986 confirmed the RO's denial.  The veteran's 
claim was denied on the basis that the veteran's emotional 
problems during service were classified as due to a 
personality disorder, which is not considered a disease of 
injury within the applicable VA regulations.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127.  There was also insufficient 
evidence of a psychosis during service.  With regard to all 
of the above decisions, the veteran was given notice of these 
denials with his procedural and appellate rights at his 
address of record, but he did not initiate an appeal or 
request reconsideration of the Board decisions.  There was no 
indication that the letters were returned or not received by 
the veteran.  Therefore, these RO and Board decisions are 
final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1100, 20.1103, 20.1104 (2008).

Consequently, the denial of his claim to reopen in the 
September 1986 Board decision represents the last prior final 
adjudication of his service connection claim.  See Juarez v. 
Peake, 21 Vet. App. 537, 539-40 (2008).  Here, the Board has 
determined the September 1986 decision to be final on the 
date it was issued.  See 38 C.F.R. § 20.1100.  Finality 
determinations contained within that decision or within other 
prior decisions that found that a denial of a claim of 
service connection for a psychiatric disorder was final can 
only be addressed through a claim of CUE as to those 
decisions.  See 38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 
3.105, 20.1400 (2008).  For the Board to address such 
finality determinations without a claim of CUE before it 
would be ultra vires.  See Juarez, supra.  Further, as noted 
above, there has been no allegation or evidence of CUE in any 
of the final rating decisions or the final Board decisions.  
38 C.F.R. §3.105(a); Flash, 8 Vet. App. at 340.  

As such, in order for the veteran to be entitled to an 
earlier effective date, the Board must determine whether the 
claims folder contains any prior informal claim for benefits 
for service connection for a psychiatric disorder between the 
time of the final September 15, 1986 Board decision until the 
current May 29, 1998 effective date now assigned.  38 C.F.R. 
§§ 3.1(p), 3.155(a).  In the present case, the Board sees the 
veteran submitted a statement that was received by the RO 
only 10 days after the final September 15, 1986 Board 
decision.  Specifically, this statement was received by RO by 
way of certified mail on September 25, 1986.  The Board finds 
that this statement constitutes an informal claim for 
benefits.  In this statement, the veteran wrote, "[i]t is 
therefore respectfully requested, that a service-connected 
nervous condition, not a 'personality' disorder be 
established, ....."  This communication from the veteran 
indicates an intent to apply for VA benefits and identifies 
the benefit sought.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 
3.1(p), 3.155(a).  See also Brannon v. West, 12 Vet. App. 32, 
35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  
Yet the RO did not properly respond to this informal claim 
for benefits.  

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The 
pending claims doctrine provides that a claim remains pending 
in the adjudication process-even for years-if VA fails to act 
on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The 
Court has recently confirmed that raising a pending claim 
theory in connection with a challenge to the effective-date 
decision is procedurally proper.  Ingram v. Nicholson, 21 
Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases 
have not overruled the pending claim doctrine articulated in 
Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) 
(since VA failed to issue SOC after valid NOD was filed, the 
original claim was still pending and is relevant to 
determining the effective date of a service connection 
award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim 
that has not been finally adjudicated remains pending for 
purposes of determining the effective date for that 
disability).  

Therefore, for purposes of determining the effective date of 
the award of service connection, the September 25, 1986 
informal claim is part of the current claim stream, since it 
was not finally adjudicated by the RO or Board. Arguably, 
subsequent statements submitted by the veteran in November 
and December of 1988 could also constitute informal claims to 
reopen.  However, an analysis of these later statements would 
be moot since the Board is assigning an effective date based 
on the earlier September 1986 claim.  Consequently, under the 
pending claim doctrine, the effective date for the grant of 
service connection for schizoaffective disorder should be 
September 25, 1986.  

The Board acknowledges the RO issued an undated decision 
sometime in November or early December 1988, in response to 
the above informal claim, advising the veteran that to reopen 
his claim, he should submit new and material evidence.  
However, this decision was not a final decision, in that the 
veteran was never advised of his appellate rights.  As such, 
his September 1986 claim remained pending and unadjudicated 
at the time of this decision.  Specifically, any notice of a 
decision affecting the provision of benefits to a veteran 
shall include an explanation of the procedure for obtaining a 
review of that decision.  See 38 U.S.C.  § 5104(a) (West 
2002); 38 C.F.R. § 3.103 (b), (f) (2008).  A prior decision 
is not final as a result of the failure of the VA to notify 
the veteran of his right to appeal the decision by way of a 
NOD.  AG v. Peake, 536 F.3d 1306, 1309-1310  (Fed. Cir. 
2008).  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) 
(failure to notify a veteran of his right to appeal a 
decision renders a VA decision non-final).  Further, in Cook 
v. Principi, 318 F.3d 1334, 1337 (Fed. Cir. 2002) (en banc), 
the Federal Circuit noted the period of time for a claimant 
to act after an RO decision may be tolled, leaving the case 
in a non-final status when the Secretary has failed to 
provide notice to the claimant of appellate rights.  

The Board also observes that earlier VA psychiatric letters 
dated in February and April of 1979 provided competent 
evidence of a nexus between the veteran's current 
schizophrenia and his symptoms during service.  Under 38 
C.F.R. § 3.157(b), VA medical evidence may constitute an 
informal claim once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree.  However, here, this regulation does 
not entitle the veteran to an earlier effective date since 
service connection for a schizoaffective had not yet been 
awarded at the time of these earlier VA psychiatrist letters 
in 1979.  Thus, the existence of earlier probative VA medical 
evidence cannot be construed as an informal claim under 
38 C.F.R. § 3.157.  Lalonde v. West, 12 Vet. App. 377, 382 
(1999); Brannon, 12 Vet. App. at 35.  In any event, any 
earlier claim would have been subsumed by the subsequent 
final Board decisions in 1980 and 1986.  

Accordingly, in conclusion, the evidence supports an earlier 
effective date of September 25, 1986, but no earlier, for the 
award of service connection for a schizoaffective disorder.  
38 U.S.C.A. § 5107(b).  


ORDER

An effective date of September 25, 1986 for the award of 
service connection for a schizoaffective disorder is granted.    



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


